DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/07/2015 has been entered and fully considered. Claims 1-17 and 19-24 remain pending in the application.


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejections set forth in the non-final office action mailed on 05/03/2021. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations, i.e. “the receptor comprising a tray or a slot” are addressed in the rejections here under in more details.



Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for directing, dispersing element in claim 1, and 
Means for releasing the liquid, a means for metering and a means for mixing in claim 24, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-4, 6-10, 16, 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gourley et al. (US Patent 5793485), hereinafter Gourley.

As to amended claims 1, 10, 16, Gourley teaches an analyzer  for measuring one or more analyte quantities per unit volume of blood and one or more formed element quantities per unit volume of blood, in a blood sample (Abstract and Figs. 1-3, 14, 19; system 10), the analyzer comprising: 
; a receptor for receiving the cartridge, the receptor comprising a tray or a slot and (claim 16) a system comprising the analyzer of claim 1 and the cartridge with the optical chamber placed within the receptor (Figs. 3-4, 19 and Col. 6 ll. 53-67; analysis region 20 is construed as the analyzer located within the cartridge formed in the slot/space within resonant cavity 12, i.e. optical chamber, in which blood sample 100/102 is disposed. See the considered definition of slot attached in the Conclusion here under.); 
the optical chamber comprising an upper optical window and a lower optical window and one or both of the upper and lower optical windows is a transparent or a translucent optical window (Figs. 2-3, 19, Col. 6 ll 19-67; resonant cavity presents windows such as 56 or 16  and  52 or 80 which are necessarily partially transparent to allow light to enter the cavity then to reflect between the reflectors of the resonant optical cavity);
at least one source (26/18 for ex.) of interrogating electromagnetic radiation -EMR- for interrogating at least some of the blood sample (100/102) (Figs. 1-4), and producing a first set of emerging EMR and a second set of emerging EMR (22’ towards spectrometer 38 and towards PD 36);
means for directing (40) the first set of emerging EMR to a one-dimensional multi-channel detector (38); the one-dimensional multi-channel detector for receiving the dispersed EMR and generating wavelength-specific electrical signals and the second set of emerging EMR to a two- dimensional multi-channel detector (36), and (claim 10) wherein the one-dimensional multi-channel 5detector is one of a photodiode linear array and a charge-coupled device –CCD- linear 
15a dispersing element for receiving and dispersing the first set of emerging EMR into its component wavelengths, to produce dispersed EMR (Col. 9 ll. 5-31; diffraction grating); 
an analog to digital converter for receiving the wavelength-specific 20electrical signals and generating wavelength-specific digital information; the two-dimensional multi-channel detector for receiving the second set of emerging EMR and generating detector-specific electrical signals; one of the analog to digital converter and a second analog to digital converter for receiving the detector-specific electrical signals and generating 25detector-specific digital information (Col. 8 ll. 35-55 and (Col. 26 ll. 10-23 for ex.); 
one or more processors (Col. 8 ll. 35-55, Col. 23 ll. 48-60 for ex.) for: controlling the analyzer; transforming the wavelength-specific digital information into the one or more analyte quantities per unit volume of blood; and  30transforming the detector-specific digital information into the one or more formed element quantities per unit volume of blood (Col. 21 ll. 39-48).  
As to claims 2-3, Gourley teaches the analyzer of claim 1, wherein the at least one source of interrogating EMR is one of a polychromatic EMR, a combination of a plurality of monochromatic EMR, and a combination of one or more polychromatic and one or more monochromatic EMR;5 (claim 3) wherein the polychromatic source of EMR is one of an incandescent lamp, a white LED, a ring of LEDs, a bundle of LEDs, a plurality of lasers, and a combination thereof (Col. 21 ll. 39-48; light source 26/18).  

As to claim 4, Gourley teaches the analyzer of claim 1, wherein the means for directing the first set of emerging EMR to the one-dimensional multi-channel detector and the second 10set of emerging EMR to the two-dimensional multi-channel detector comprises one of a beam splitter (40) or a pivotal mirror, wherein: the first set of emerging EMR is transmitted through the optical chamber, and the second set of emerging EMR is reflected from the optical chamber;  15the first set of emerging EMR is reflected from the optical chamber and the second set of emerging EMR is transmitted through the optical chamber; or the first set of emerging EMR is reflected from the optical chamber and the second set of emerging EMR is reflected from the optical chamber (Fig. 1); and  20wherein a first general direction of the first set of emerging EMR and a second general direction of the second set of emerging EMR define an angle less than 90 degrees.  

As to claim 6-7, Gourley teaches the analyzer of claim 2, wherein the polychromatic source of EMR encompasses wavelengths within a range of about 300-2,500 nanometers; (claim 7) wherein the polychromatic source of EMR encompasses wavelengths within a range of about 400-800 nanometers (Col. 5 ll. 47-53).  

As to claims 8-9, Gourley teaches the analyzer of claim 1, wherein the analyzer further comprises a magnification system disposed between the receptor and the two-dimensional multi-channel detector; (claim 9) wherein the magnification system provides a plurality of magnification settings for optimizing the image formed on the two- dimensional multi-channel detector (lens 34 with the intended use of magnification and optimization of the imaging on 36).  

As to amended claim 19, Gourley teaches the system of claim 16, wherein one of the upper optical window and the lower optical 5window comprises a reflecting surface for reflecting EMR after the interrogating EMR has penetrated the optical chamber (Figs. 2-3, Col. 6 ll 19-67; windows such as 56, 16, 52, or 80).  
As to amended claim 21, Gourley teaches the  system of claim 16, wherein an area of the transparent or the translucent optical window is about 1-100 square millimeters (Col. 12 ll. 57-67; the size of the of activated portion of the window 52 can be of 20 micron or less, which yields an area value that overlaps with the claimed area).


Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Feitisch et al. (PGPUB No. 2017/0059477), hereinafter Feitisch.

As to claim 5, Gourley teaches the analyzer of claim 4.
Gourley does not teach explicitly wherein the beam splitter is selected from one of a bifurcated optical fiber, a plate comprising a partially silvered coating, a 25plate comprising a dielectric coating, and a partially reflecting prism, even though one with ordinary skill in the art would find it to use one of these suitable alternatives for efficient splitting (See MPEP § 2144.07 for ex). 
For Ex., Feitisch teaches in a similar spectroscopic application, a system and method for spectroscopic analysis (Abstract and Figs. 1-9) wherein a beam splitter is selected from one of a bifurcated optical fiber, a plate comprising a partially silvered coating, a 25plate comprising a dielectric coating, and a partially reflecting prism (¶ 68 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to Feitisch so that the beam splitter is selected from one of a bifurcated optical fiber, a 

13- Claims 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Chang (PGPUB No. 2004/0233543).
As to claims 11-12, Gourley teaches the analyzer of claim 10.
Gourley does not teach explicitly wherein the CCD camera or the CMOS 10camera comprises pixels having a pixel pitch of about 1-10 m; (claim 12) wherein the CCD camera or the CMOS camera comprises pixels having a pixel pitch of less than 4 m.  
However, in a similar spectroscopic imaging and analysis, Chang teaches a line scanner within an optical spectroscopic apparatus (Abstract, Figs. 1, 6-7 for ex.) wherein a CCD sensor 50 has a 4 micron pixel size (¶ 31, 37 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to Chang so that the CCD camera or the CMOS 10camera comprises pixels having a pixel pitch of about 1-10 m; (claim 12) wherein the CCD camera or the CMOS camera comprises pixels having a pixel pitch of less than 4 m, with the advantage of simplicity and not using additional lenses (¶ 31).

14- Claims 13-15, 20, 22-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley.

As to claims 13-14, Gourley teaches the system of claim 1.
claim 14) wherein a focusing system (34) is disposed between the source of interrogating EMR and the two-dimensional multi-channel detector  (Fig. 1; Col. 6, 20-29; the lens focuses incoming light on portion of gain medium and sample, and therefore possibly collimates the light emanating from the sample towards the detectors).  

As to claim 15, Gourley teaches the analyzer of claim 1.
Moreover, Gourley suggests further comprising an analyzer pump for 20operating in conjunction with the cartridge, the analyzer pump having a positive pressure mode for generating positive pressure and a negative pressure mode for generating negative pressure, and a hollow needle comprising a first end operatively connected to the analyzer pump, a second end distal to the first end and operatively connected to the first end, the hollow 25needle further comprising an outer surface, the outer surface for engaging with a sealing member installed in one of a cartridge exit duct of the cartridge and a cartridge air inlet duct of the cartridge (Fig. 4a for ex. and Col 7, 27-65; pumps, syringes and sealing inlet and flush channels are disclosed).  

As to amended claim 20, Gourley teaches the system of claim 16.
Gourley does not teach explicitly wherein the upper and the lower optical windows are substantially parallel to each other (even though Figs. 2-3 demonstrate substantial parallelism between elements 56 and 52 needed to create the resonator therein), and the upper and the lower optical windows are spaced apart about 50-200 micrometers.  

 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general considerations so that the upper and the lower optical window are substantially parallel to each other, and the upper and the lower optical windows are spaced apart about 50-200 micrometers, with the advantage of allowing enough space for introducing gain media and other optical active/passive elements for optimizing the measurement results.

As to claim 22, Gourley teaches the system of claim 16, wherein the cartridge comprises an upper surface and a lower surface (Figs. 3 and 4b-c and Col 7, 27-65), the upper surface defining a sample storage well (region 20 for ex.), one of a cartridge vent 15and a cap vent, one of an air bladder (the inlet and/or flush channels), a cartridge exit (outlet channel and outlet) and a cartridge air inlet, cartridge exit and a cartridge air inlet, (inlet and outlet channel), the sample storage well in fluid communication with the one of a cartridge vent and cap vent (the different channels to region 20), and wherein at least one reagent is disposed between the top opening and one of the cartridge vent, the cartridge exit, and the cartridge air 20inlet (Reagent reservoir 66).  

However, Gourley teaches using pumps and syringes to control the displacements of the sample and reagents, including necessarily or obviously some air quantities through a cartridge inlet, possibly via an air bladder to facilitate the displacements and vacuuming of the analysis region. One with ordinary skills in the art would find it obvious to consider a top opening to the cartridge equipped with a hingedly connected cap to introduce the sample or the reagents, in addition to a cap, to protect the inside of the cartridge from contamination (See MPEP § 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general considerations so that the cartridge comprising a top opening, a hingedly attached cap and the one of an air bladder, with the advantage of efficiently introducing and displacing the sample and reagents within the cartridge and protect them from contamination.

As to claim 23, Gourley teaches the system of claim 22.
Gourley does not teach explicitly wherein the at least one reagent is one of a hemolyzing reagent and a staining reagent.  
However, Gourley teaches using fluorescent staining (Col. 2. 41-40, 11. 41-45 for ex.) in addition to the reagents being any of cell stimulants, drugs, antibodies, nucleic acids, etc (Col. 14 ll 41-57), which would force one with ordinary skill in the art to consider using a hemolyzing reagent (See MPEP § 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general the at least one reagent is one of a hemolyzing reagent and a staining reagent, with the advantage of efficiently processing the blood sample before its analysis.

As to claim 24, Gourley teaches the system of claim 16, wherein the cartridge further comprises a sealed blister, the sealed blister containing one of a liquid reagent and a 25diluent (Figs. 4; reagent sealed reservoir), the system further comprising: a means for releasing the liquid reagent or the diluent from the sealed blister into the cartridge and a means for mixing the liquid reagent or the diluent with the blood 30sample, when the blood sample is present within the cartridge (Fig. 4a for ex. and Col 7, 27-65; pumps, syringes and sealing inlet and flush channels are disclosed for transporting and mixing the reagents with the sample).
Gourley does not teach explicitly a means for metering the liquid reagent or the diluent.
However, Gourley teaches using reagents such as cell stimulants, drugs, antibodies, nucleic acids, etc (Col. 14 ll 41-57), which would force one with ordinary skill in the art to consider using a controlling means to control the quantities of reagents so that they are enough compared to sample quantities and not too important to decrease the expected signals from the sample (See MPEP § 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to general considerations to comprise a means for metering the liquid reagent or the diluent, with the advantage of efficiently processing the blood sample before its analysis.

12- Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gourley in view of Neethirajan et al. (PGPUB No. 2017/0344077), hereinafter Neethirajan.

 As to claim 17, Gourley teaches the system of claim 16.
Gourley does not teach explicitly wherein the cartridge further comprises a biosensor chamber having one or more biosensors for generating additional one or more analyte quantities per unit volume of blood, even though the additional optical components can be construed as parts of a biosensor to measure the different parameters of the biofluids.
In addition, in a similar spectroscopic imaging and bioanalysis, Neethirajan teaches microfluidic biosensor for allergen detection (Abstract, Figs. 1-9) wherein in addition to the optical fluorescence detection (Abstract and ¶ 20 for ex.), ELISA biosensors are used in fluid chambers within a microfluidic (¶ 96, 105 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Gourley according to Neethirajan so that the cartridge further comprises a biosensor chamber having one or more biosensors for generating additional one or more analyte quantities per unit volume of blood, even though the additional optical components can be construed as parts of a biosensor to measure the different parameters of the biofluids, with the advantage of optimizing the accuracy of the measurement results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
https://www.thefreedictionary.com/slot

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886